Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments, of claims 1-6 and 11 in the reply filed on October 14th, 2021 are acknowledged. Claim 1 has been amended, Claim 7 has been cancelled. Claims 8-10 have been withdrawn. New claim 11 has been added.  Claims 1-6 and 8-11 are pending.
Action on merits of claims 1-6 and 11 as follows.

Claim Rejections - 35 USC § 112 (f)/sixth paragraph
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an emitting surface configured to emit a detecting signal and a receiving surface configured to receive the detecting signal; and the sensor is configured to detect a folded state of the display panel” as recited in amended claim 1; and “the pixel definition layer configured to fill up the through hole or the groove” as recited in claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bok (US 2018/0089485, hereinafter as Bok ‘485) in view of Zhai (CN 107451576, hereinafter as Zhai ‘576).
Regarding Claim 1, Bok ‘485 teaches a display panel, comprising a display area and a non-display area, wherein the display area comprises a first display area and a second display area both bendable in relation to each other, and the display panel comprising: 
a base substrate (Fig. 4B, (SUB); [0079]); 
a thin-film transistor layer (Fig. 4B, (TFT); [0104]) disposed on a surface of the base substrate, wherein the thin-film transistor layer in the first display area is provided with a through hole (OPN, [0101]) extending through a side of the thin-film transistor layer away from the base substrate in the first display area (DA, [0096]-[0098]) is provided with a groove; and 
a sensor (FPS, [0077] and [0087]) disposed on a side of the base substrate and located away from the through hole or the groove, and comprising an emitting surface configured to emit a detecting signal and a receiving surface configured to receive the detecting signal, wherein the emitting surface and the receiving surface are disposed facing the through hole or the groove (see Fig. 4B; [0121], [0138], [0141] and [0181]).  
Thus, Bok ‘485 is shown to teach all the features of the claim with the exception of explicitly the features: “a sensor disposed inside of the base substrate; and the sensor is 
However, Zhai ‘576 teaches a sensor (Fig. 7e, (201); [0054]) disposed inside of the base substrate (20).


    PNG
    media_image1.png
    331
    582
    media_image1.png
    Greyscale

			Fig. 7e (Zhai ‘576)
Examiner notes that Amended claims 13-16 contain functional limitation “to detect a folded state of the display panel or an unfolded state of the display panel, wherein the folded state of the display panel is detected based on the detecting signal received by the receiving surface through the through hole or the groove, and the unfolded state of the display panel is determined based on absence of the detecting signal reflected in the through hole or the groove” (emphasis added). According to MPEP 2173(05) g. " the use of functional language in a claim In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the term “to detect a folded state of the display panel or an unfolded state of the display panel, wherein the folded state of the display panel is detected based on the detecting signal received by the receiving surface through the through hole or the groove, and the unfolded state of the display panel is determined based on absence of the detecting signal reflected in the through hole or the groove” is nothing else than the result achieved by the invention. 
Moreover, Specification as filed does not comply with the enablement requirement.  The amended claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In view of Applicant’s specification it is not clear how “to detect a folded state of the display panel or an unfolded state of the display panel, wherein the folded state of the display panel is detected based on the detecting signal received by the receiving surface through the through hole or the groove” can be performed. 
	
Claims 2-3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bok ‘485 and Zhai ‘576 as applied to claim 1 above, and further in view of Li (CN 109166862, hereinafter as Li ‘862).
Regarding Claim 2, Bok ‘485 teaches a buffer layer (BF; [0104]) disposed on the base substrate (SUB); 

a second insulating layer (IL; [0104]) disposed on a surface of the first insulating layer away from the base substrate; 
a dielectric layer (PSV; [0104]) disposed on a surface of the second insulating layer away from the base substrate; and
 a planarization layer (PDL; [0114]) disposed on a surface of the dielectric layer away from the base substrate.  
Thus, Bok ‘485 and Zhai ‘576 are shown to teach all the features of the claim with the exception of explicitly the features: “a barrier layer disposed on a surface of the base substrate; a buffer layer disposed on a surface of the barrier layer away from the base substrate”
However, Li ‘862 teaches a barrier layer (Fig. 1, (12); [0062]) disposed on a surface of the base substrate (11); a buffer layer (13; [0063]) disposed on a surface of the barrier layer away from the base substrate.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bok ‘485 and Zhai ‘576 by having the barrier layer in order to block external moisture and oxygen (see para. [0062]) as suggested by Li ‘862.

Regarding Claim 3, Bok ‘485 teaches the through hole (OPN) extends through the planarization layer, the second insulating layer, (see Fig. 4B).  
Li ‘862 teaches the through hole (30; [0087]) extends through the first insulting layer and the buffer layer in turn and is recessed into the surface of the barrier layer away from the base substrate.
In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 6, Bok ‘485 teaches a plurality of pixel units, wherein each of the pixels units is disposed in the corresponding through hole (OPN) (see Figs. 4A and 4B ).  

Regarding Claim 11, Li ‘862 teaches the barrier layer (12) is made of a transparent material (e.g. SiN/SiO2; see para. [0062]).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Furthermore, it has been held to be within the general skill of a worker in the art to select the transparent material for the barrier layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bok ‘485, Zhai ‘576 and Li ‘862 as applied to claim 2 above, and further in view of Yoo (KR 2017/0039537, hereinafter as Yoo ‘537).

Thus, Bok ‘485, Zhai ‘576 and Li ‘862 are shown to teach all the features of the claim with the exception of explicitly the features: “the pixel definition layer configured to fill up the through hole or the groove”.
However, Yoo ‘537 teaches the pixel definition layer (Fig. 4, (162); [0042]) configured to fill up the through hole (GP) (see Fig. 4).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bok ‘485, Zhai ‘576 and Li ‘862 by having the pixel definition layer configured to fill up the through hole or the groove in order to disperse the stress of the folding area (see para. [0039]) as suggested by Yoo ‘537.

Regarding Claim 5, Li ‘862 teaches the planarization layer (18).
Thus, Bok ‘485, Li ‘862 and Yoo ‘537 are shown to teach all the features of the claim with the exception of explicitly the features: “the planarization layer is made of a light-absorbing organic photoresist material”.  
However, it has been held to be within the general skill of a worker in the art to select the light-absorbing organic photoresist material for the planarization layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments


Interviews After Final
8.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829